DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-31 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
1. A non-contact rail survey system for overhead crane runway beams, each crane runway beam having an upper and a lower flange linked by a beam web and having a plurality of vertical 5beam web stiffeners positioned along the beam at intervals, with a runway rail positioned on top of the runway beam, a hot rail positioned along the upper flange of the crane runway beam, and further having crane columns with an upper end and a lower end wherein the upper end has a beam seat upon which the crane runway beam rests, the system comprising: 
a measurement unit configured to remain stationary during measurement of two runway 10rails which collectively form a runway, the measuring unit including a 3-D laser scanner configured to collect data, a support base, and an interface which transmits the data collected by the 3D laser scanner; and 
a computing unit including a receiver which receives the 3D laser scanner data transmitted by the interface, a data storage unit, and 
a processor configured to compute 15one or more of crane rail 3D alignment, crane runway beam 3D alignment, crane runway beam flange camber, crane runway beam web warp and lean, hot rail 3D alignment, crane column 3D position and lean, crane column beam seats, and direct span measurement.  
The bolded abstract idea is an algorithm involving extensive calculations. Note that  the limitation of “collect data, a support base, and an interface which transmits the data collected by the 3D laser scanner” and  “receives the 3D laser scanner data transmitted by the interface, a data storage unit” is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Step 2A: Prong 2
The overhead crane runway beams, measurement unit, a computing unit and data storage unit are additional elements. The limitation of “compute 15one or more of crane rail 3D alignment, crane runway beam 3D alignment, crane runway beam flange camber, crane runway beam web warp and lean, hot rail 3D alignment, crane column 3D position and lean, crane column beam seats, and direct span measurement,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “compute 15one or more of crane rail 3D alignment, crane runway beam 3D alignment, crane runway beam flange camber, crane runway beam web warp and lean, hot rail 3D alignment, crane column 3D position and lean, crane column beam seats, and direct span measurement” in the context of this claim may encompass the user performing evaluation (or judgement) regarding crane related parameters.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic processing system to perform the method–using a processor to perform computing 15one or more of crane rail 3D alignment, crane runway beam 3D alignment, crane runway beam flange camber, crane runway beam web warp and lean, hot rail 3D alignment, crane column 3D position and lean, crane column beam seats, and direct span measurement step. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Also, the additional elements of overhead crane runway beams, measurement unit, a computing unit and data storage unit are recited at a high-level of generality. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform computing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Also, the overhead crane runway beams, measurement unit, a computing unit and data storage unit are just generics elements that do not amount to significantly more than the judicial exception. Therefore, claim 1 is not patent eligible.
Regarding claim 11, independent claim11 similarly recites “(a). providing a measurement unit configured to remain stationary during 15measurement of two rails which collectively form a runway, wherein the measurement unit includes a 3-D laser scanner on a support base; (b). acquiring a point cloud of a segment of the crane runway beam; (c). converting the point cloud into a triangulated irregular network (TIN) surface; (d). converting the TIN surface into a raster image; 20(e). detecting edges of beam web surface segments, wherein each beam web surface segment is delineated by upper and lower runway beam flanges in the vertical dimension and by runway beam stiffeners in the horizontal dimension; (f). identifying runway beam joints; (g). determining an average value of points between two adjacent runway beam joints; 
(h). determining an average value of points for each beam web surface segment; (i). determining an average value of points between two adjacent runway beam  joints;
 (j). measuring the distance from each web surface segment to the crane bay centerline at the bottom, middle, and top locations along the runway beam; and (k). determining the deviation between: the distance from the crane bay centerline and the average value of points between two adjacent runway beam joints, and 
the distance from the crane bay centerline and each beam web surface segment at the top bottom and middle location, wherein when the deviation exceeds a pre-determined threshold the runway beams are not aligned, and wherein when the deviation is at or below the pre-determined threshold the runway beams are aligned,” which amount to an abstract idea as discussed above with respect to claim 1. The limitation of “(a). providing a measurement unit configured to remain stationary during 15measurement of two rails which collectively form a runway, wherein the measurement unit includes a 3-D laser scanner on a support base; (b). acquiring a point cloud of a segment of the crane runway beam; (c). converting the point cloud into a triangulated irregular network (TIN) surface; (d). converting the TIN surface into a raster image; 20(e). detecting edges of beam web surface segments, wherein each beam web surface segment is delineated by upper and lower runway beam flanges in the vertical dimension and by runway beam stiffeners in the horizontal dimension” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). Thus, the claim recites an abstract idea. 
Regarding claim 23, independent claim 23 similarly recites “(a). providing a measurement unit configured to remain stationary during 10measurement of two rails which collectively form a runway, wherein the measurement unit includes a 3-D laser scanner on a support base; (b). acquiring a point cloud of a segment of the crane runway rail; (c). converting the point cloud into a voxel data structure; (d). obtaining a cross section of the crane runway rail; 15(e). obtaining a cross section of a reference rail from a reference rail voxel data structure; (f). performing a fast-Fourier transform (FFT) image matching between the voxel data structure measured in step (c) and the reference rail voxel data structure; and (g). determining the deviation between the cross section of the crane runway rail 20obtained in step (d) and the reference rail cross section obtained in step (e), wherein when the deviation exceeds a pre-determined threshold the runway rails are not aligned, and wherein when the deviation is at or below the pre-determined threshold the runway rails are aligned,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the mere nominal recitation of a non-transitory recoding medium storing an inspection program recorded therein does not take the claim out of the mental process grouping. The limitation of ““(a). providing a measurement unit configured to remain stationary during 10measurement of two rails which collectively form a runway, wherein the measurement unit includes a 3-D laser scanner on a support base; (b). acquiring a point cloud of a segment of the crane runway rail; (c). converting the point cloud into a voxel data structure; (d). obtaining a cross section of the crane runway rail; 15(e). obtaining a cross section of a reference rail from a reference rail voxel data structure” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). Thus, the claim recites an abstract idea.
The claims 11 and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, measuring and determining steps in claim 11 and perform the performing, and determining steps in claim 23 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 11 and 23 are also not patent eligible.
Dependent claims 2-10, 12-22, and 24-31 are likewise also not patent eligible.  The limitations of claims 2-10, 12-22, and 24-31 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-10, 12-22, and 24-31 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy (EP 2910512 B1, hereinafter referred to as “Ambrosy”) in view of Sunio et al. (US 2012/0224056 A1, hereinafter referred to as “Sunio”) further in view of Eccleston et al. (US 4,454,818, hereinafter referred to as “Eccleston”).
Regarding claim 1, Ambrosy teaches a measurement unit configured to remain stationary during measurement of two runway 10rails which collectively form a runway, the measuring unit including a 3-D laser scanner (20) configured to collect data, a support base (4, 6), and an interface which transmits the data collected by the 3D laser scanner  (20) (page 4, lines 8-12: Each 3D laser scanner 20 includes a 2D laser scanner which generates a 190 ° beam fan of infrared light pulses which is fanned in the direction in which the crane 10 moves on its rails, that is perpendicular to the plane of the FIG. 1 , Each 2D laser scanner and thus its fan beam can by means of a servo motor in the direction of the width of the crane bridge 2, i.e., in the plane of FIG. 1 be pivoted to detect what is on the floor 8 between the laser scanners 20 and a plurality of rows of containers ("rows") and fields ("slots"), in particular containers, for example, in up to six stack levels ("Tiers") can be stacked on top of each other). 


    PNG
    media_image1.png
    564
    936
    media_image1.png
    Greyscale

Annotated Figure 1 (based on Fig. 1 in the teaching of Ambrosy)
Further, Sunio teaches a computing unit including a receiver which receives the 3D laser scanner data transmitted by the interface, a data storage unit, and a processor (para. [0035]: the control element structure may comprise a processor unit, a memory unit, and an interface unit, which are electrically interconnected to perform systematic execution of operations on the received and/or stored data, as described in the case of the fixed unit. The received data may comprise driving instructions, transmitted from an authorized external source. Since the mobile unit is moving, the external connection is preferably implemented over a radio interface. For radio communication, the mobile unit 110 advantageously comprises a radio transceiver 122 that includes a transmitter and a receiver).

    PNG
    media_image2.png
    488
    1036
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 1 in the teaching of Sunio)
Although Ambrosy and Sunio do not explicitly teach that a processor is configured to compute 15one or more of crane rail 3D alignment, crane runway beam 3D alignment, crane runway beam flange camber, crane runway beam web warp and lean, hot rail 3D alignment, crane column 3D position and lean, crane column beam seats, and direct span measurement, at the time of the invention, Ambrosy teaches receiving and computing crane various position or other data from crane and therefore that receiving and computing one or more of crane related data such as is described above would be an obvious variation of such methods, Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ambrosy to compute the above features in order to determine additional crane related data.
Ambrosy and Sunio do not specifically teach a non-contact rail survey system for overhead crane runway beams, each crane runway beam having an upper and a lower flange linked by a beam web and having a plurality of vertical 5beam web stiffeners positioned along the beam at intervals, with a runway rail positioned on top of the runway beam, a hot rail positioned along the upper flange of the crane runway beam, and further having crane columns with an upper end and a lower end wherein the upper end has a beam seat upon which the crane runway beam rests.
However, Eccleston teaches a non-contact rail survey system for overhead crane runway beams, each crane runway beam having an upper and a lower flange linked by a beam web and having a plurality of vertical 5beam web stiffeners positioned along the beam at intervals, with a runway rail positioned on top of the runway beam, a hot rail positioned along the upper flange of the crane runway beam, and further having crane columns with an upper end and a lower end wherein the upper end has a beam seat upon which the crane runway beam rests (col. 1, lines 5-8: the invention relates to improvements in apparatus for refurbishing overhead structures and particularly concerns a coupling trolley for a translatable rail or runway beam; col. 2, lines 35-40: at least for a flanged said member, engagement by said first and second parts can permit relative movement, say by way of rollers or wheels on a lower flange, advantageously over a distance along the upper flange of the rail or runway beam to assist load spreading and stability).


    PNG
    media_image3.png
    610
    833
    media_image3.png
    Greyscale


Annotated Figure III (based on Fig, 1 in the teaching of Eccleston)
Although Eccleston does not explicitly teach that each crane runway beam have an upper and a lower flange is linked by a beam web and having a plurality of vertical 5beam web stiffeners positioned along the beam at intervals, with a runway rail positioned on top of the runway beam, a hot rail positioned along the upper flange of the crane runway beam, and further having crane columns with an upper end and a lower end wherein the upper end has a beam seat upon which the crane runway beam rests, Eccleston teaches runway beams, each crane runway beam having an upper and a lower flange and therefore that a runway rail positioned on top of the runway beam, a hot rail positioned along the upper flange of the crane runway beam, and further having crane columns with an upper end and a lower end wherein the upper end has a beam seat upon which the crane runway beam rests such as is described above would be an obvious variation of such structures, Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Eccleston to have the above features in order to determine additional crane related structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-contact rail survey system for overhead crane runway beams such as is described in Eccleston and the computing unit  such as is described in Sunio into Ambrosy, in order to overcome the problems arising from the inevitable increase in deflection of the rails or runway beams attributable directly to the aforesaid cradles (Eccleston, col. 1, lines 44-46) and provide a method and an apparatus for implementing the method to improve the accuracy of runway measurements (Sunio, para. [0010]).
Regarding claim 2, Ambrosy in view of Sunio and Eccleston teaches all the limitation of claim 1, in addition, Ambrosy teaches that the measurement unit is attached to a structure configured to move the measurement unit (page 3, lines 25-26: the invention is particularly suitable for stacker cranes, in particular ASC cranes (ASC = Automated Stacking Crane), or container bridges, in particular STS cranes (STS = ship-to-shore), wherein two 3D laser scanners attached to a trolley of the crane are calibrated together ).  
20 	Regarding claim 3, Ambrosy in view of Sunio and Eccleston teaches all the limitation of claim 2, in addition, Ambrosy teaches that the structure comprises a wheeled carriage (page 3, lines 25-26: trolley; Fig. 5 exhibits the wheeled carrage).  
Regarding claim 4, Ambrosy in view of Sunio and Eccleston teaches all the limitation of claim 3, in addition, Ambrosy teaches that the wheeled carriage is powered (page 3, lines 47-50: FIG. 1 shows an ASC crane 10 with a horizontal crane bridge 2, which is supported by supports 4, 6, run on rails not shown on the bottom 8. Along the crane bridge 2 moves a trolley 12 to which by means of ropes 14 a hoist 16, a so-called spreader, for ISO container 18 depends to container 18 in the work area of the crane 10 on, or repackage. The containers 18 can be loaded by or on trucks or railways that can pass under the crane 10).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Sunio further in view of Eccleston further in view of Oochi et al. (JP 2869741 B2, hereinafter referred to as “Oochi”).
Regarding claim 5, Ambrosy in view of Sunio and Eccleston teaches all the limitation of claim 1. Ambrosy in view of Sunio and Eccleston do not specifically teach that the support base of the measurement unit is secured to a crane bridge girder.
However, Oochi teaches that the support base of the measurement unit is secured to a crane bridge girder (page 4, line 32: Reference numeral 30 denotes a lift truck for mounting the measurement mechanism including the frame 4 on the bridge girder 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support base of the measurement unit such as is described in Oochi into the system of Ambrosy, Sunio and Eccleston, in order to enhance inspection accuracy by providing a base stand on the under surface of a frame to connect the base end of a link mechanism to the base stand and providing a sensor stand at the leading and of the link mecha nism in a vertically movable and horizontally rotatable manner and supporting a laser scanner and a measuring apparatus on the sensor stand (Abstract).

Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Sunio further in view of Eccleston further in view of Guido et al. (JP 2014215296 A, hereinafter referred to as “Guido”).
Regarding claim 6,  Ambrosy in view of Sunio and Eccleston teaches all the limitation of claim 1. Ambrosy, Sunio and Eccleston do not specifically teach that the measurement unit further includes a motion 25sensor, a dual axis compensator configured to measure tilt, or both.
However, Guido teaches that the measurement unit further includes a motion 25sensor, a dual axis compensator configured to measure tilt, or both (page 3, lines 4-8: the evaluation unit calculates self-position data and navigation data from the measured values, and measures the rotation of the laser scanner relative to the rotation axis of the deflection unit and corrects the influence of the rotation on the measured values. The correction unit is configured as follows. In the present invention, the correction unit additionally uses the rotation speed sensor data to change the tilt of the laser scanner relative to at least one axis that forms an angle other than 0 degrees with the rotation axis of the deflection unit.  It is configured to measure. The correction unit further includes a linear motion sensor for detecting linear velocity and acceleration, and finally corrects the influence of the additional rotational motion data and the linear motion data thus calculated on the measurement value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurement unit such as is described in Guido into the system of Ambrosy, Sunio, and Eccleston, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).
Regarding claim 9, Ambrosy in view of Sunio, Eccleston and Guido teaches all the limitation of claim 6, in addition, Guido teaches that computing unit is configured 5to receive data from the dual axis compensator and the processor of the computing unit is configured to correct for the tilt of the measuring unit (page 3, lines 4-8: see claim 6 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computing unit such as is described in Guido into the system of Ambrosy, Sunio, and Eccleston, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).
Regarding claim 10, Ambrosy in view of Sunio, Eccleston and Guido teaches all the limitation of claim 6, in addition, Guido teaches that the tilt of the measuring unit is corrected by measuring a tilt angle between a reference plane of the support base and a plane perpendicular to the ambient gravitational force (page 4, lines 46-48: the same is true for the effects of linear motion. For example, when deceleration (braking) as indicated by an arrow 108 is performed while the moving body 100 is traveling in the direction of reference numeral 110, the measured value of the angle between the scanning lights 104c and 104d is different from the actual angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computing unit such as is described in Guido into the system of Ambrosy, Sunio, and Eccleston, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Sunio further Eccleston further in view of Miller et al. (US 8,793,107 B2, hereinafter referred to as “Miller”) further in view of Graham et al. (US 8,793,107 B2, hereinafter referred to as “Graham r”) further in view of Denning et al. (Comprehensive and Highly Accurate Measurements of Crane Runways, Profiles and Fastenings, hereinafter referred to as “Denning”).
Regarding claim 7, Ambrosy in view of Sunio, Eccleston, and Graham teaches all the limitation of claim 1. Ambrosy, Sunio, Eccleston, and Graham do not specifically teach all the feature of claim 7. 
However, Miller teaches that the processor is configured to measure crane runway beam 3D alignment by being configured to: (a). acquire a point cloud of a segment of a crane runway beam (col. 4, line 29-35: the present invention uses an initial TIN and one or more intermediate TINs to help select significant points within a set of point cloud data which should be retained and those that can be removed. Before proceeding further, it should be noted that the term “point cloud” technically can be used generally to refer to any set of three dimensional geo-spatial data (e.g. a data product derived from LIDAR sensing); (b). convert the point cloud into a triangulated irregular network (TIN) surface (col. 4, lines 58-65: the process can begin with an initial selection of extreme high and low data point values (i.e. extreme values with respect to the z coordinate value). These extreme values are then used to form an initial sparse TIN for the point cloud extent in the x, y and z directions. This sparse TIN forms what is referred to herein as a working TIN model and may be thought of as defining a three-dimensional surface composed of triangles).
Further, Graham teaches that (c). convert the TIN surface into a raster image (col. 8, line 65 - col.9 line 7: the following steps are described in terms of a triangulated irregular network, although any interpolation technique can be employed. More information about Triangulated Irregular Networks is provided later herein. Referring back to FIG. 5, beginning at blocks 64 and 66, each intersection of the virtual raster created at block 60 may be stepped through, one intersection at a time. The current intersection under consideration is located on a surface of a triangle of the triangulated irregular network created at block 62).
Further, Denning teaches that (d). detect edges of beam web surface segments, wherein each beam web surface segment is delineated by upper and lower runway beam flanges in the vertical dimension and by runway beam stiffeners in the horizontal dimension (page 3, lines 14-16: according to the four defined edges shown in Figure 4, namely the left rail edge (lre), the right rail edge (rre), the worn left rail edge (wlre), and the worn right rail edge (wrre), the distance of the theoretical axis to any of the edges can be calculated according to Equation (1), and the distance of the practical axis to any edge can be calculated); (e). identify runway beam joints (page 3, lines 43-45: depending on the machining of the rail ends, the connection between adjoining rails and the ball tolerances, there may be discontinuities at the rail joints ( Figure 6). Therefore, their position and design (angular impact, 90∘ impact, step impact, connection by welding or tapping, etc.) are of interest); 
(f). determine an average value of points for each beam web surface segment (page 5, lines 48-52: this average point error is known as Helmert’s point error. The plot on the right of Figure 10 depicts this point error. The ISO 12488-1:2012-07 [ 1] specifies a value of ±5 mm for the dimension “B” of the highest tolerance class, class 1. According to DIN 18710-1:2011-1 [ 12], the standard deviation σx of a measuring system must be between 10% and 20% of the tolerance of the variable T to be determined; page 4, lines 23-24: the recordings of the cameras in connection with the data of the PLS document the actual status of the profile, of the rail joints, and of the fastenings. Among others, the IMU is used to detect the position of the rail joints; page 6, lines 53-55: for an optimal determination of the target values, the position of the PLS and cameras must be variable. Two pairs of a PLS and a camera, each firmly connected, are arranged on a bar in a rotatable and displaceable manner. By alignment to the current rail profile an optimal perspective can be ensured ); (g). determine an average value of points between two adjacent runway beam joints (page 5, lines 48-52; page 4, lines 23-24; page 6, lines 53-55: see above); (h). measure the distance from each web surface segment to the crane bay centerline at the bottom, middle, and top locations along the runway beam (page 5, lines 48-52; page 4, lines 23-24; page 6, lines 53-55: see above); and
(i). determine the deviation between: the distance from the crane bay centerline and the average value of points between two adjacent runway beam joints, and the distance from the crane bay centerline and each beam web surface segment at the top bottom and middle location, wherein when the deviation exceeds a pre-determined threshold the runway beams are not aligned, and wherein when the deviation is at or below the pre-determined threshold the runway beams are aligned (page 5, lines 48-52; page 4, lines 23-24; page 6, lines 53-55: see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring crane runway beam 3D alignment such as is described in Miller, the converting the TIN surface into a raster image such as is described in Graham and the determining the deviation such as is described in Denning into the system of Ambrosy, Sunio, Eccleston and Graham, in order to evaluate and record the significance of data points within the point cloud for improved management of dense, potentially diverse terrain survey data (Miller, col. 1, lines 10-12), convert point cloud data to a variety of raster images for analysis and visualization, as well as methods for accessing point cloud data faster than has hitherto been possible (Graham, col. 1, lines 38-41) and improve the whole process of the crane runway surveying (Denning, page 2, line 40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Sunio, Eccleston further in view of Miller further in view of Graham in view of Denning further in view of Hielscher et al. (US 2014/0088415 A1, hereinafter referred to as “Hielscher”).
Regarding claim 8,  Ambrosy in view of Sunio, Eccleston teaches all the limitation of claim 1, in addition, Ambrosy in view of Sunio, Eccleston the processor is configured to measure runway rail 3D alignment (Ambrosy, page 4, lines 8-12; Eccleston, col. 1, lines 5-8; col. 2, lines 35-40: see claim 1 above).
Ambrosy, Sunio and Eccleston do not specifically teach the rest of the feature of claim 8.
However, Miller teaches that 20(a). acquire a point cloud of a segment of a crane runway rail (col. 4, line 29-35: see claim 7 above); (b). convert the point cloud into a voxel data structure (para. [0213]: in process 444, the raw image signal is processed using the processes described herein or using other suitable processes. The parameters that may be set according to processes 466 and 448 may include mesh type and mesh parameters to use to discretize the geometry, the number of mesh elements for the volume or section geometry, mesh voxels, and the type of mesh (e.g., structured vs unstructured mesh).
Further, Denning teaches that (c). obtain a cross section of the runway rail (page 2, lines 40-43: in order to improve the whole process of the crane runway surveying, the new, patented, modular Advanced Railtrack Inspection System (ARTIS, Figure 2) has been developed by the surveying office Dr. Hesse und Partner Ingenieure and the Geodetic Institute of the Gottfried Wilhelm Leibniz Universität Hannover. ARTIS is used to measure the 3D position of crane rails, the cross-section of the crane rail and, for the first time, (crane-rail) fastenings and rail joints), (d). obtain a cross section of a reference rail from a reference rail page 2, lines 40-43: see above); (f).determine the deviation between the cross section of the runway rail and the reference rail cross section, 182907-0005-26 -PATENTwherein when deviation exceeds a pre-determined threshold the runway rails are not aligned, and wherein when the deviation is at or below the pre-determined threshold the runway rails are aligned (page 5, lines 48-52: this average point error is known as Helmert’s point error. The plot on the right of Figure 10 depicts this point error. The ISO 12488-1:2012-07 [1] specifies a value of ±5 mm for the dimension “B” of the highest tolerance class, class 1. According to DIN 18710-1:2011-1 [12], the standard deviation σx of a measuring system must be between 10% and 20% of the tolerance of the variable T to be determined).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the point cloud of a segment of a crane runway rail such as is described in Miller and the determining the deviation such as is described in Denning into the system of Ambrosy, Sunio, and Eccleston, in order to evaluate and record the significance of data points within the point cloud for improved management of dense, potentially diverse terrain survey data (Miller, col. 1, lines 10-12) and improve the whole process of the crane runway surveying (Denning, page 2, line 40).
Ambrosy, Sunio, Eccleston, Miller, and Denning do not specifically teach the feature of (e) and (f) of claim 8.
However, Hielscher teaches that (e). perform a fast-Fourier transform (FFT) image matching between the voxel data 25structure and the reference rail voxel data structure (para. [0057]: additionally, this procedure can also incorporate and/or utilize the 3D surface data obtained for each finger, described above. Using such data, a 3D finger joint mesh substantially identical to the actual geometry of each body part (e.g., finger) of interest can be generated. A typical 3D volume mesh includes approximately 30,000 tetrahedron elements. Reconstructions can be started with an initial estimate of μa=0.3 cm−1 and μs′:=(1−g)μs=8 cm−1 for all mesh points. Additionally, after the acquisition, the imaging raw data can be further processed. In every stack of images, a fast Fourier transformation (FFT) can be performed through the stack; para. [0213]: in process 444, the raw image signal is processed using the processes described herein or using other suit) and (d). obtain a cross section of a reference rail from a reference rail voxel data structure (para. [0213]: see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the FFT image and voxel data such as is described in Hielscher into the system of Ambrosy, Sunio, Eccleston, Miller, and Denning, in order to generate optical tomographic data including volumetric and surface geometric data (Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller et al. (US 8,793,107 B2, hereinafter referred to as “Miller”) further in view of Graham et al. (US 7,804,498 B1, hereinafter referred to as “Graham”) further in view of Denning et al. (Comprehensive and Highly Accurate Measurements of Crane Runways, Profiles and Fastenings, hereinafter referred to as “Denning”).
Regarding claim 11, Ambrosy in view of Eccleston teaches a non-contact method for measuring 3-D alignment (Ambrosy, page 4, lines 8-12) of an overhead crane runway beam having an upper and a lower flange, linked by a beam web and having a plurality of vertical beam web stiffeners positioned along the beam at intervals, and further having a runway rail positioned on top of the runway beam (Eccleston, col. 2, lines 35-40) and (a). providing a measurement unit configured to remain stationary during 15measurement of two rails which collectively form a runway, wherein the measurement unit includes a 3-D laser scanner on a support base (Ambrosy, page 4, lines 8-12).
Ambrosy and Eccleston do not specifically teach the rest of feature of claim 11. However, Mill teaches that (b). acquiring a point cloud of a segment of the crane runway beam (col. 4, line 29-35) and (c). converting the point cloud into a triangulated irregular network (TIN) surface (col. 4, lines 58-65).  
Further, Graham teaches that (d). converting the TIN surface into a raster image (col. 4, line 29-35). 
Further, Denning teaches that 20(e). detecting edges of beam web surface segments, wherein each beam web surface segment is delineated by upper and lower runway beam flanges in the vertical dimension and by runway beam stiffeners in the horizontal dimension (page 3, lines 14-16); (f). identifying runway beam joints (page 3, lines 43-45 ); (g). determining an average value of points between two adjacent runway beam joints (page 5, lines 48-52); (h). determining an average value of points for each beam web surface segment (page 5, lines 48-52); (i). determining an average value of points between two adjacent runway beam  joints (page 5, lines 48-52; page 4, lines 23-24; page 6, lines 53-55: see above); (j). measuring the distance from each web surface segment to the crane bay centerline at the bottom, middle, and top locations along the runway beam (page 5, lines 48-52; page 4, lines 23-24; page 6, lines 53-55: see above ); and (k). determining the deviation between: the distance from the crane bay centerline and the average value of points between two adjacent runway beam joints, and the distance from the crane bay centerline and each beam web surface segment at the top bottom and middle location, wherein when the deviation exceeds a pre-determined threshold the runway beams are not aligned, and wherein when the deviation is at or below the pre-determined threshold the runway beams are aligned (page 5, lines 48-52; page 4, lines 23-24; page 6, lines 53-55: see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring crane runway beam 3D alignment such as is described in Miller, the converting the TIN surface into a raster image such as is described in Graham and the determining the deviation such as is described in Denning into the system of Ambrosy and Eccleston, in order to evaluate and record the significance of data points within the point cloud for improved management of dense, potentially diverse terrain survey data (Miller, col. 1, lines 10-12), convert point cloud data to a variety of raster images for analysis and visualization, as well as methods for accessing point cloud data faster than has hitherto been possible (Graham, col. 1, lines 38-41) and improve the whole process of the crane runway surveying (Denning, page 2, line 40).

Claims 23 and 29-31are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Denning further in view of Hielscher et al. (US 2014/0088415 A1, hereinafter referred to as “Hielscher”).
Regarding claim 23, Ambrosy in view of Eccleston teaches a non-contact method for measuring 3-D alignment of an overhead crane runway rail, the method comprising (Ambrosy, page 4, lines 8-12; Eccleston, col. 2, lines 35-40): (a). providing a measurement unit configured to remain stationary during 10measurement of two rails which collectively form a runway, wherein the measurement unit includes a 3-D laser scanner on a support base (Ambrosy, page 4, lines 8-12).
Ambrosy and Eccleston do not specifically teach the rest of feature of claim 23. However, Miller teaches that (b). acquiring a point cloud of a segment of the crane runway rail (col. 4, line 29-35); (c). converting the point cloud into a (col. 4, lines 58-65).
Further, Denning teaches that (d). obtaining a cross section of the crane runway rail (page 2, lines 40-43 ); 15(e). obtaining a cross section of a reference rail from a reference railpage 2, lines 40-43) and (g). determining the deviation between the cross section of the crane runway rail 20obtained in step (d) (page 5, lines 48-52) and the reference rail cross section obtained in step (e), wherein when the deviation exceeds a pre-determined threshold the runway rails are not aligned, and wherein when the deviation is at or below the pre-determined threshold the runway rails are aligned (page 5, lines 48-52).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the point cloud of a segment of the crane runway rail such as is described in Miller and the determining the deviation such as is described in Denning into the system of Ambrosy and Eccleston, in order to evaluate and record the significance of data points within the point cloud for improved management of dense, potentially diverse terrain survey data (Miller, col. 1, lines 10-12) and improve the whole process of the crane runway surveying (Denning, page 2, line 40).
Ambrosy, Eccleston, Miller, and Denning do not specifically teach the voxel data structure of (c), (e) and the feature of (f) in claim 23.
However, Hielscher teaches the voxelpara. [0057]; para. [0213]: see claim 8 above) and the reference rail voxel data structure (para. [0213]: see claim 8 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the FFT image and voxel data such as are described in Hielscher into the system of Ambrosy, Miller, Eccleston, and Denning, in order to generate optical tomographic data including volumetric and surface geometric data (abstract).
Regarding claim 29, Ambrosy in view of Eccleston further in view of Miller further in view of Denning further in view of Hielscher teaches all the limitation of claim 23, in addition, Hielscher teaches that the measuring unit further includes a dual axis compensator and the voxel data are corrected for the tilt of the measuring unit (para. [0213]: see claim 8 above).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring unit such as is described in Hielscher into the system of Ambrosy, Miller, Eccleston, and Denning, in order to generate optical tomographic data including volumetric and surface geometric data (abstract).
Regarding claim 30, Ambrosy in view of Eccleston further in view of Miller further in view of Denning further in view of Hielscher teaches all the limitation of claim 29, in addition, Ambrosy teaches that the tilt of the measuring unit is corrected by 10measuring a tilt angle between the reference plane of the support base and the plane perpendicular to the ambient gravitational force (page 4, line 54- page 5, line 2: for the following description of a method for calibrating the laser scanner 20, it is assumed that the remaining Components of the crane 10 are already calibrated accurately enough by its different reference systems are matched, and that this has the necessary sensors so that the crane control can bring the hoist 16 reproducibly in the desired positions, so that an automatic operation would be possible in principle, however without monitoring by the laser scanner 20).   
Regarding claim 31, Ambrosy in view of Eccleston, Miller, and Denning teaches all the limitation of claim 11, in addition, Ambrosy teaches that the crane is operational while data are being collected (page 4, lines 8-12: claim 1 above).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning further in view of Yoshioka (WO 2019/008914 A1, hereinafter referred to as “Yoshioka”).
Regarding claim 12, Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11. 
Ambrosy, Eccleston, Miller, Graham, and Denning do not specifically teach that the measurement unit is positioned on the centerline of the crane bay.
However, Yoshioka teaches that the measurement unit is positioned on the centerline of the crane bay (page 9, lines 43-49: the container handling crane device 1A according to the second embodiment differs from the container handling crane device 1 according to the first embodiment in that the storage device 37 is not provided and the tilt angle measurement unit 30 is provided.  The inclination angle measurement unit 30 is provided, for example, at a substantially central position in a plan view of the spreader main body 15 (see FIG. 5). That is, the spreader 10 has an inclination angle measurement unit 30 provided in the spreader main body 15. The tilt angle measurement unit 30 is, for example, a tilt angle sensor. The tilt angle measurement unit 30 measures the tilt angle of the spreader 10 itself).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring unit such as is described in Yoshioka into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to provide a crane apparatus capable of suppressing displacement of a container relative to a normal loading position (page 3, lines 34-35).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning further in view of Oochi et al. (JP 2869741 B2, hereinafter referred to as “Oochi”).
10 	Regarding claim 13, Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11.  Ambrosy, Eccleston, Miller, Graham, and Denning do not specifically teach that the measurement unit is positioned on a crane bridge girder.
However, Oochi teaches that the measurement unit is positioned on a crane bridge girder (page 4, line 32: Reference numeral 30 denotes a lift truck for mounting the measurement mechanism including the frame 4 on the bridge girder 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring unit such as is described in Oochi into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to enhance inspection accuracy by providing a base stand on the under surface of a frame to connect the base end of a link mechanism to the base stand and providing a sensor stand at the leading and of the link mechanism in a vertically movable and horizontally rotatable manner and supporting a laser scanner and a measuring apparatus on the sensor stand (Abstract).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning in view of Oochi further in view of Guido.
Regarding claim 14, Ambrosy in view of Eccleston, Miller, Graham, Denning, and Oochi teaches all the limitation of claim 13.  Ambrosy, Eccleston, Miller, Graham Denning, and Oochi do not specifically teach that the measurement unit further includes a motion sensor and is configured to collect data automatically when the crane movement along the crane rail stops.
However, Guido teaches the measurement unit further includes a motion sensor and is configured to collect data automatically when the crane movement along the crane rail stops (page 3, lines 4-8: see claim 6 above).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring unit such as is described in Guido into the system of Ambrosy, Eccleston, Miller, Graham Denning, and Oochi, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).
15 	Regarding claim 15, Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11.  Ambrosy, Eccleston, Miller, Graham, and Denning do not teach specifically teach collecting at least two datasets for each runway beam segment.  
However, Guido teaches collecting at least two datasets for each runway beam segment (page 3, lines 4-8: see claim 6 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring 3-D alignment such as is described in Guido into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning further in view of Oochi further in view of Guido further in view of Mikonya (DE 19933809 A1, hereinafter referred to as “Mikonya”).
Regarding claim 16, Ambrosy in view of Eccleston, Miller, Graham, Denning, Oochi, and Guido teaches all the limitation of claim 15.  Ambrosy, Eccleston, Miller, Graham, Denning, Oochi, and Guido do not specifically teach that the first dataset is collected when the crane bridge girder is positioned over the runway beam segment under examination and the second dataset is collected when the crane bridge girder is not positioned over the runway beam segment 20under examination.
However, Mikonya teaches that the first dataset is collected when the crane bridge girder is positioned over the runway beam segment under examination and the second dataset is collected when the crane bridge girder is not positioned over the runway beam segment 20under examination (page 2, lines 47-50: positioning elements 12 , 12 'are placed on the intermediate support 10 and on the bridge support 7 or 7 ' in such a way that the position of the lower flanges 11 , 11 'according to FIG. 2 is derived therefrom. On the bridge girders 7 , 7 'are located, each guided on the lower flange 11 , a crane trolley 13th On the web of the bridge girder 7 and on the web of the intermediate support 10 are provided at the same distance from the lower flange 11 , 11 'conductor lines 14 , 14 ').  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data sets based on bridge girder position such as is described in Mikonya into the system of Ambrosy, Eccleston, Miller, Graham, Denning, Oochi and Guido, in order to connect cranes working from each other so that an overpass the crane trolley from one crane bridge to the other crane bridge (page 2, lines 27-28).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning further in view of Moreas et al. (EP 1806558 A1, hereinafter referred to as “Moreas”).
Regarding claim 17,  Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11.  Ambrosy in view of Eccleston, Miller, Graham, and Denning do not specifically teach that the step of detecting edges of beam web surface segments comprises detecting the edges of each web surface segment followed by dilation and erosion of edges of each web surface segment.
However, Moreas teaches that the step of detecting edges of beam web surface segments comprises detecting the edges of each web surface segment followed by dilation and erosion of edges of each web surface segment (page 8, lines 35-41: according to the invention, the digital image processing, as regards the projected line (local topographic survey), further comprises the details of the following steps: the image is first binarized using the principle of maximum entropy, that is to say by selecting a threshold value that maximizes the entropy of the resulting image, i.e. information contained therein; a closure is applied, which corresponds to a dilation (magnification of the white objects by adding a layer of pixels along the edges of the object) followed by erosion (thinning of the white objects by removal of a layer of pixels along the edges of the object)).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detecting edges such as is described in Moreas into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to reconstruct the topography of the observed surface and more particularly to calculate all the 2D and 3D roughness parameters (page 3, lines 9-10).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning further in view of Ho (US 6,236,429, hereinafter referred to as “Ho”).
Regarding claim 18, Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11.  Ambrosy in view of Eccleston, Miller, Graham, and Denning do not specifically teach that manual addition of undetected web 25surface segments.
However, Ho teaches manual addition of undetected web 25surface segments (col. 1, lines 53-61: this is true whether or not the moving web surface under inspection is good or defective. Should the operator fail to observe an anomaly on the display screen, for whatever reason, the defect may pass undetected. Once an anomaly is visually and manually identified, some systems require the operator to manually pan or zoom in on the detected anomaly an define a region of interest to be displayed on the monitor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual addition such as is described in Ho into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to provide a visualization subsystem and method for a web inspection assembly which operates more efficiently and in a hands-free manner (col. 2, lines 36-39).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning further in view of Becker et al. (US 2012/0033069 A1, hereinafter referred to as “Becker”).
Regarding claim 19, Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11.  Ambrosy in view of Eccleston, Miller, Graham, and Denning do not specifically teach that generating a color map showing the deviation of the beam web surface in each segment from the average value of points for that beam web surface segment.
However, Becker teaches that generating a color map showing the deviation of the beam web surface in each segment from the average value of points for that beam web surface segment (para [0039]: the 3D unprocessed scanned image can be compensated for distance deviations, angular deviations, and other deviations; can be colorized through the mapping of color information from one or several digital images onto the scan data; can be preprocessed (e.g., filtered to remove invalid or unwanted points)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual addition such as is described in Becker into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to provide a laser scanner including a transmitter, a receiver, a beam steering mechanism, and a display unit, the display unit integral to the laser scanner (para. [0009]).
Regarding claim 20, Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11.  Ambrosy in view of Eccleston, Miller, Graham, and Denning do not specifically teach generating a color map showing 30the deviation of the beam web surface in each segment from the average value of points between two adjacent runway beamjoints 
However, Becker teaches teach generating a color map showing 30the deviation of the beam web surface in each segment from the average value of points between two adjacent runway beamjoints (para. [0039]: see claim 19 above).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual addition such as is described in Becker into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to provide a laser scanner including a transmitter, a receiver, a beam steering mechanism, and a display unit, the display unit integral to the laser scanner (para. [00009]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Graham further in view of Denning further in view of Guido. 
Regarding claim 21, Ambrosy in view of Eccleston, Miller, Graham, and Denning teaches all the limitation of claim 11.  Ambrosy, Eccleston, Miller, Graham, and Denning do not specifically teach that the measuring unit further comprises a dual axis compensator and the distance from each web surface segment to a crane bay centerline is corrected for the tilt of the measuring unit.
However, Guido teaches the measuring unit further comprises a dual axis compensator and the distance from each web surface segment to a crane bay centerline is corrected for the tilt of the measuring unit (page 3, lines 4-8: see claim 6 above).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurement unit such as is described in Guido into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).
Regarding claim 22, Ambrosy in view of Eccleston, Miller, Graham, and Denning, and Guido teaches all the limitation of claim 21, in addition, Guido teaches that the tilt of the measuring unit is corrected by 5measuring a tilt angle between the reference plane of the support base and the plane perpendicular to the ambient gravitational force (page 3, lines 4-8: see claim 6 above).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurement unit such as is described in Guido into the system of Ambrosy, Eccleston, Miller, Graham, and Denning, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Denning further in view of Hielscher further in view of Yoshioka.
Regarding claim 24, Ambrosy in view of Eccleston, Miller, and Denning, and Hielscher teaches all the limitation of claim 23.  Ambrosy, Eccleston, Miller, and Denning, and Hielscher do not specifically teach that the measurement unit is positioned on the 25centerline of the crane bay.
However, Yoshioka teaches the measurement unit is positioned on the 25centerline of the crane bay (page 9, lines 43-49: see claim 12 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring unit such as is described in Yoshioka into the system of Ambrosy, Eccleston, Miller, and Denning, and Hielscher, in order to provide a crane apparatus capable of suppressing displacement of a container relative to a normal loading position (page 3, lines 34-35).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Denning further in view of Hielscher further in view of Oochi.
Regarding claim 25, Ambrosy in view of Eccleston, Miller, Denning, and Hielscher teaches all the limitation of claim 23.  Ambrosy, Eccleston, Miller, Denning, and Hielscher do not specifically teach that the measurement unit is positioned on the crane bridge girder.
However, Oochi teaches that the measurement unit is positioned on the crane bridge girder (page 2, lines 46-47: see claim 12 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurement unit such as is described in Oochi into the system of Ambrosy, Eccleston, Miller, Denning, and Hielscher, in order to enhance inspection accuracy by providing a base stand on the under surface of a frame to connect the base end of a link mechanism to the base stand and providing a sensor stand at the leading and of the link mechanism in a vertically movable and horizontally rotatable manner and supporting a laser scanner and a measuring apparatus on the sensor stand (Abstract).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Denning further in view of Hielscher further in view of Yoshioka further in view of Guido.  
Regarding claim 26, Ambrosy in view of Eccleston, Miller, Denning, Hielscher, and Yoshioka teaches all the limitation of claim 25.  Ambrosy, Eccleston, Miller, Denning, Hielscher, and Yoshioka do not specifically teach that the measurement unit comprises a motion sensor and is configured to collect data automatically when the crane movement along the crane 30rail stops.
However, Guido teaches the measurement unit comprises a motion sensor and is configured to collect data automatically when the crane movement along the crane 30rail stops (page 3, lines 4-8: see claim 6 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computing unit such as is described in Guido into the system of Ambrosy, Eccleston, Miller, Denning, Hielscher, and Yoshioka, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosy in view of Eccleston further in view of Miller further in view of Denning further in view of Hielscher further in view of Guido.
Regarding claim 27, Ambrosy in view of Eccleston, Miller, Denning, and  Hielscher teaches all the limitation of claim 23.  Ambrosy, Eccleston, Miller, Denning, and Hielscher do not specifically teach collecting at least two datasets for each runway beam segment.
However. Guido teaches collecting at least two datasets for each runway beam segment (page 3, lines 4-8: see claim 6 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correcting data set such as is described in Guido into the system of Ambrosy, Eccleston, Miller, Denning, Hielscher, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).
Regarding claim 28, Ambrosy in view of Eccleston, Miller, Denning, Hielscher, and Guido  teaches all the limitation of claim 27, in addition, Guido teaches wherein the first dataset is collected when the crane bridge girder is positioned over the runway beam segment under examination and the second 5dataset is collected when the crane bridge girder is not positioned over the runway beam segment under examination (page 5, lines 21-15: see claim 16 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correcting at least two data set such as is described in Guido into the system of Ambrosy, Eccleston, Miller, Denning, Hielscher, in order to provide a laser scanner capable of measuring a position with high accuracy under the influence of an arbitrary rotational motion and linear motion (page 2, lines 49-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858